NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
________________________
                                     :
JOHN DOE,                            :
                                     :         Civ. No. 18-2958 (RMB)
                  Plaintiff          :
        v.                           :                OPINION
                                     :
DAVID ORTIZ, WARDEN,                 :
                                     :
                  Defendant          :
________________________             :


BUMB, United States District Judge

      Plaintiff John Doe is a prisoner incarcerated in the Federal

Correctional Institution (“FCI”) in Fort Dix, New Jersey.1 He filed

this civil action challenging Warden David Ortiz’s decision to

deny him access to the Public Messaging Service TRULINCS, alleging

violation of the Equal Protection Clause and the Administrative

Procedures Act, 5 U.S.C. § 701 et seq. (Compl., ECF No. 1.) The

Court dismissed the complaint without prejudice for failure to

state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and

42 U.S.C. § 1997e(c)(1). (Order, ECF No. 6.) On March 18, 2019,

Plaintiff filed a document that he entitled “First Amended Petition

for   Declaratory      and    Injunctive     Relief    Pursuant     to   the

Administrative Procedures Act and the Equal Protection Clause”


1 By Order dated January 22, 2019, the Court granted Plaintiff’s
request to proceed under a pseudonym. (Order, ECF No. 6.)
(“First Am. Compl.”, ECF No. 10) which is before the Court for

screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42

U.S.C. § 1997e(c)(1).

I.   The First Amended Complaint

     The Court recited the factual allegations in Plaintiff’s

original complaint in its Opinion dated January 22, 2019. (Opinion,

ECF No. 5.) In short, Plaintiff challenges Warden David Ortiz’s

decision to exclude Plaintiff from using the Bureau of Prison’s

(“BOP”) TRULINCS electronic messaging service. Plaintiff further

alleges the following:

          Prior to 2014, BOP Program Statement 5265.13
          governed the granting of access to the BOP e-
          mail function of TRULINCS. That particular
          Program Statement broadly restricted access to
          BOP e-mail to nearly all inmates convicted of
          a sex offense, regardless of the nature of
          their crime. Later, TRULINCS regulations were
          moved to the Program Statement covering the
          Trust Fund, PS 4500.11, most recently updated
          on December 16, 2016. See Attachment B.

          Regarding access to BOP e-mail, §14.9 of that
          policy states "inmates are only restricted
          from   using   TRULINCS   …   when   absolutely
          necessary to protect the safety, security, or
          orderly   operation    of   the    correctional
          institution or the protection of the public or
          staff."    See    “Attachment    B”    p.   19.
          Specifically,    regarding    sex    offenders,
          §14.9(a)(l) states "inmates whose offense
          conduct, or other personal history indicates
          a propensity to offend through the use of
          email jeopardizes the safety, security, or
          orderly   operation    of   the    correctional
          facility, or the protection of the public or
          staff, should be seriously considered for
          restriction." ID. That same section instructs

                                   2
          that staff must conduct an individualized
          assessment of each inmate "to determine if
          their participation in the public messaging
          service poses a 'realistic threat' and must
          not   be   excluded   based    on generalized
          categories of previous conduct." ID. This is
          a much narrower restriction than previously
          employed and is a recognition by the BOP of
          the   need    to   grant    each  inmate   an
          individualized determination before excluding
          them from this feature of TRULINCS.

(First Am. Compl., ECF No. 10 at 6-7.)

     Plaintiff restates the entirety of his original complaint

with the following additions:

          IV.A.iii. – Defendant’s Decision is Arbitrary
          and Capricious

          … Let this be clear. Preventing convicted sex
          offenders from gaining access to vulnerable
          minors is a legitimate government interest.
          But the sexual abuse of a child by Plaintiff
          is a crime that is literally impossible given
          the fact that he is incarcerated. There is no
          way, conceivable or otherwise, that plaintiff
          could come into contact with a minor while he
          is behind the walls of a federal prison. It is
          a crime that literally cannot be committed.

          Yes, inmates can still commit crimes while in
          prison. And yes, access to email could
          facilitate some of those crimes. But those are
          crimes such as wire fraud, or identity theft,
          or illegal sports betting, or the filing of
          fraudulent liens. Those are crimes that can be
          committed from afar, not crimes that require
          contact between people. There is no kind of
          “human error” possible that would make
          Plaintiff’s previous crime possible under the
          present circumstances. Indeed, those who have
          a propensity to commit these type of
          “distance” offenses are routinely granted
          access to TRULINCS and such access is
          restricted only after that inmate commits

                                3
another offense. Restricting Plaintiff from
TRULINCS because he might commit an impossible
offense demonstrates just how arbitrary this
restriction is.

iv -   TRULINCS Messages are Correspondence:

Although TRULINCS is a system unique to the
BOP, it is important to remember that “e-mail”
is still exactly that; it is electronic mail.
As such, inmates’ ability to send and receive
that kind of correspondence must be analyzed
under existing standards of review.

The Supreme Court has been abundantly clear
that prisons may restrict an inmates[’]
outgoing correspondence only to further an
important government interest unrelated to
suppression of expression and that limitations
must be no greater than absolutely necessary
or essential to protect that government
interest. Procunier v. Martinez, 416 U.S. 396,
43-41 (1974) and Thornborough [sic] v. Abbott,
490 US 401, 409-12 (1987). See also Nasir v.
Morgan, 350 F.3d 366, 371-2 (3rd Cir. 2003).
Mail restrictions on incoming correspondence
are valid only “if they are reasonably related
to a legitimate pen[o]logical interest.”
Turner v. Safely, 482 US 78, 89 (1987).

Defendant’s refusal to allow Plaintiff to send
outgoing correspondence is greater than
necessary to achieve the governmental interest
of protecting the public. TRULINCS messages
are not only fully monitored but also
experience an approximately 90-minute delay
between submission and delivery to the
intended recipient. This allows ample time to
review the message for inappropriate content
or any attempt at the commission of a crime.
This is decidedly more secure than sending
outgoing correspondence via the US Postal
Service. If an inmate wanted to commit an
offense in a written letter, he could write
the offending request, seal the envelope
himself, ad the letter could leave this low-
security facility without any review or

                       4
oversight at all. See 28 CFR § 540.14(c)(1)
(“Outgoing mail from a sentenced inmate in a
minimum or low security level facility may be
sealed by the inmate and…is sent out unopened
and uninspected.”) This further demonstrates
Defendant’s denial of TRULINCS access to
Plaintiff under the guise of “public safety”
is arbitrary and capricious.

Moreover, any argument that Plaintiff’s
participation would result in the expenditure
of   scarce    resources   to   monitor    his
participation is little more than a red
herring. Defendant has assigned numerous BOP
staff members to a communications monitoring
center located in the operations center of FCI
Fort Dix. This center is open daily and the
officers assigned there are required to
continuously monitor inmate telephone calls
and TRULINCS messages. This is a monitoring
scheme already in place and Plaintiff’s
participation in TRULINCS would in no way
appreciably impact those officers’ ability to
perform their duties or budget necessary to
man that center.

The exclusion of Plaintiff from participation
in TRULINCS is not rationally related to the
pen[o]logical interest of protecting the
public. Preventing Plaintiff from sending
outgoing correspondence through TRULINCS is
overly   burdensome   and  is   greater   than
necessary to protect the public. This violates
the standard of review governing inmate
correspondence and further shows the arbitrary
nature of Defendant’s denial.

V – Conclusion

In the responses to Plaintiff’s administrative
remedy requests, Defendant does not articulate
a rational reason for denying Plaintiff access
to TRULINCS. At no time does he state how
Plaintiff poses a threat to public safety or
to the safe and orderly running of the
institution. While it may be possible to infer
an explanation from his responses, that is not

                      5
           the purpose of this civil action. Petitioner
           is not seeking clarification of Defendant’s
           responses, he is seeking acknowledgment that
           Defendant actually gave none. Moreover, any
           kind of rationalization of the deficient
           responses     would    not     satisfactorily
           demonstrate how Defendant’s decision is
           anything other than arbitrary and capricious.
           Indeed,    Defendant’s    “explanation”    is
           “implausible in light of the circumstances.”
           NVE, Inc., 436 F.3d at 190.

(First Am. Compl., ECF No. 10 at 7-25.)

II.   Sua Sponte Dismissal

      “[A] pro se complaint, however inartfully pleaded, must be

held to ‘less stringent standards than formal pleadings drafted by

lawyers.’” Erickson, 551 U.S. at 94 (internal quotation marks

omitted). “Court personnel reviewing pro se pleadings are charged

with the responsibility of deciphering why the submission was

filed, what the litigant is seeking, and what claims she may be

making.” See Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339-

40 (3d Cir. 2011) (quoting Jonathan D. Rosenbloom, Exploring

Methods to Improve Management and Fairness in Pro Se Cases: A Study

of the Pro Se Docket in the Southern District of New York, 30

Fordham Urb. L.J. 305, 308 (2002)).

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the

                                 6
plaintiff pleads factual content that allows the court to draw the

reasonable    inference   that   the       defendant   is   liable   for   the

misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 556.) Legal conclusions, together with threadbare recitals

of the elements of a cause of action, do not suffice to state a

claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.     Equal Protection Claim

      “The liberty protected by the Fifth Amendment’s Due Process

Clause contains within it the prohibition against denying to any

person the equal protection of the laws.” U.S. v. Windsor, 570

U.S. 744, 774 (2013). A plaintiff may bring a “class of one” equal

protection claim by alleging she has been intentionally treated

differently from others who are similarly situated, and that there

is no rational basis for the difference in treatment. Village of

                                       7
Willowbrook v. Olech, 528 U.S. 562, 564 (2000). The burden is on

the plaintiff to negate “‘any reasonably conceivable state of facts

that could have provided a rational basis for the classification.’”

Board of Trustees of University of Alabama v. Garrett, 531 U.S.

356, 367 (2001) (quoting Heller v. Doe by Doe, 509 U.S. 312, 320

(1993) (quoting FCC v. Beach Communications, Inc., 508 U.S. 307,

313 (1993)).

     In   dismissing   Plaintiff’s   original   complaint   without

prejudice, this Court dismissed Plaintiff’s Equal Protection claim

as follows:

          There is a rational basis upon which Defendant
          treated   Plaintiff    differently   than   the
          similarly situated inmates he identified.
          Plaintiff sent an email to his girlfriend to
          persuade her to allow Plaintiff to have sex
          with her ten-year-old sister. This behavior
          shows someone who might use TRULINCS to gain
          access to a minor through a personal
          relationship for his own sexual gratification.
          Defendant had a rational basis to deny
          Plaintiff TRULINCS access while permitting
          access to other sex offenders. See Hoffman v.
          Fed. Bureau of Prisons, No. 13-CV-852-GPM,
          2013 WL 5529612, at *4 (S.D. Ill. Oct. 7, 2013)
          (finding the warden articulated reasons
          consistent with the BOP's program statement
          for his decision to deny the plaintiff
          TRULINCS access.)

(Opinion, ECF No. 5 at 11.)

     Plaintiff has not presented any new facts in his First Amended

Complaint that indicate there was no rational basis for the warden

to treat Plaintiff differently from other inmates who committed


                                 8
sex offenses.

     Once again, Plaintiff asserts that he cannot use TRULINCS to

commit a crime because TRULINCS is monitored and he cannot access

a minor because he is in prison. Monitoring TRULINCS “imposes costs

on the prison. And those costs increase when the users are likely

to abuse the system because the prison must then scrutinize their

emails more carefully.” Sebolt v. Samuels, 749 F. App'x 458, 460

(7th Cir. 2018) reh'g denied (Feb. 20, 2019). A prisoner could use

TRULINCS to establish a relationship for the purpose of obtaining

access to a minor after release from prison. Prisons have a

legitimate interest in limiting the costs of detecting unlawful

communications between inmates and outsiders. See id. Plaintiff

has not stated a Fifth Amendment equal protection claim.

     B.      First Amendment Claim

     Plaintiff contends that preventing him from sending outgoing

correspondence    through    TRULINCS     is   overly   burdensome   and   is

greater than necessary to protect the public. The Court construes

this as a First Amendment claim. Whether a restriction on a

prisoner’s    ability   to   send   outgoing    mail    violates   the   First

Amendment is a two-part test: (1) whether the regulation furthers

an important interest or substantial government interest unrelated

to the suppression of expression; and (2) that the regulation is

no greater than necessary for the protection of that interest.

Nasir v. Morgan, 350 F.3d 366, 374 (3d Cir. 2003) (citing Procunier

                                      9
v. Martinez, 416 U.S. 396, 413 (1974)). Here, Plaintiff is not

prohibited from sending any outgoing mail but only from using

TRULINCS to do so electronically. Nonetheless, the Court will apply

the standard of review relevant to First Amendment protection of

outgoing mail.

     “‘Prison officials must show that a regulation authorizing

censorship furthers one or more of the substantial government

interests of security, order and rehabilitation.’” Nasir, 350 F.3d

at 374 (quoting Martinez, 416 U.S. at 413.) Specific threats to

security   that   justify   restrictions   on   outgoing   mail   include

escape, ongoing criminal activity, threats, and introduction of

contraband. Id. (citing Thornburgh v. Abbott, 490 U.S. 401, 413

(1989)).

     BOP Program Statement 4900.11, §14.9 System Access provides,

in relevant part:

           14.9 SYSTEM ACCESS
           It is important that staff ensure inmates are
           only restricted from using TRULINCS, or
           individual TRULINCS services, when absolutely
           necessary to protect the safety, security, or
           orderly   operation   of   the   correctional
           facility, or the protection of the public or
           staff.

           Due to the "self-service" format TRULINCS
           provides, all inmates who are physically
           capable of accessing a TRULINCS terminal
           should be provided access in all but limited
           cases. Public Messaging is the only exception
           to this approach, as it involves communication
           with persons in the community and the
           possibility of continuing criminal or other

                                   10
prohibited activity that may jeopardize the
safety and security of the institution.

a.   Program/Service    Exclusions.    Inmates
excluded from participation under this section
are notified of the specific reason(s) by a
written explanation of the decision, unless
possessing such written information would
threaten the safety of the inmate or other
legitimate    penological   interest(s).    If
prohibited from possessing a copy of the
written explanation, inmates remain entitled
under the Freedom of Information Act (FOIA) to
access this information from their central
files, and must be provided reasonable
opportunities to access and review such
documents.

At   the  inmate's   request,   expense,   and
preparation   of  an   envelope,   staff   may
photocopy and mail the documents.

An inmate's exclusion from participation must
be based on their individual history of
behavior that could jeopardize the legitimate
penological interests listed above. Inmates
must not be excluded from participation based
on   general   categorizations  of   previous
conduct.

( 1) Sex Offenders. Inmates whose offense,
conduct, or other personal history indicates
a propensity to offend through the use of
email or jeopardizes the safety, security,
orderly   operation   of   the  correctional
facility, or the protection of the public or
staff, should be seriously considered for
restriction.

As a method of identifying these inmates,
staff responsible for local sex offender
management should review inmates with SENTRY
CMA Walsh Assignments of Certified, With
Conviction, and No Conviction, to determine if
their participation in the Public Messaging
Service poses a realistic threat. TRULINCS
automatically applies a temporary restriction

                      11
            on inmates' accounts with the above SENTRY CMA
            Walsh Assignments. These restrictions may be
            over-written when deemed appropriate by staff
            responsible for local sex offender management
            and approved by the Warden.

            Inmates may be permanently restricted from
            corresponding   and/or communicating  with
            individuals who are:

            Prior child or adult victims of sexual
            offenses committed by the inmate.
            Children who are being groomed by the inmate
            for sexual assault or other predatory behavior
            involving children and/or the caregivers of
            those children.
            Other sexual offenders.
            Any other contact with the general public
            deemed inappropriate by staff responsible for
            local sex offender management due to its
            association with the inmate's risk to engage
            in sexually offensive behavior.

(First Am. Compl., Ex. B, ECF No. 10 at 55-56.)

       The BOP has a substantial government interest in restricting

Public Messaging via TRULINCS “as it involves communication with

persons in the community and the possibility of continuing criminal

or other prohibited activity that may jeopardize the safety and

security of the institution.” BOP Program Statement 4900.11, §4.9.

The threat of ongoing criminal activity is a substantial government

interest    recognized   by   the   Supreme   Court   as   justifying   a

restriction on outgoing prisoner mail. Thornburgh, 490 U.S. at

412.

       Turning to the next step of the First Amendment test, the

regulation must be no greater than necessary for the protection of


                                    12
that interest. This is “not a least-restrictive means test[;]”

instead, the restriction must be narrowly-tailored. Nasir, 350

F.3d at 375 (quoting Thornburgh, 490 U.S. at 411.)

     BOP Program Statement 4900.11, §4.9 restricts TRULINCS access

to those sex offenders “whose offense, conduct, or other personal

history indicates a propensity to offend through the use of email.”

The staff responsible for identifying such inmates must review the

inmates’ history to determine if the inmates pose a realistic

threat.

     Here, the warden reviewed Plaintiff’s history and found a

propensity to offend by using email to arrange travel to engage in

sex with minors, to correspond with a girlfriend to coerce her

into letting Plaintiff engage in sex with her ten-year-old sister

and found that Plaintiff’s offense included possession of child

pornography.      Restricting    TRULINCS     access    to   persons   with    a

propensity to offend through the use of email is no greater a

restriction than necessary to protect the substantial government

interest of protecting the public. See United States v. Crandon,

173 F.3d 122, 127 (3d Cir. 1999) (upholding three-year ban on

Internet use without prior approval as condition of supervised

release where the defendant used the Internet to develop an illegal

sexual    relationship    with    a   young    girl);    United   States      v.

Thielemann, 575 F.3d 265, 278 (3d Cir. 2009) (upholding as special

condition    of    supervised     release     a   ten-year     Internet       use

                                      13
restriction, without prior approval of the U.S. Probation Office,

on a defendant who possessed child pornography and encouraged

another person, through an online chat, to have sexual contact

with a young girl). Plaintiff fails to state a First Amendment

claim.

     C.   Administrative Procedure Act Claim

     A reviewing court may set aside an agency action if the

agency’s action is found to be “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A));   Douglas   v.   Independent   Living   Center   of   Southern

California, Inc., 565 U.S. 606, 614 (2012) (noting the APA provides

for judicial review of final agency action under the standard

described in 5 U.S.C. § 706(2)(A)). Reviewing courts “must consider

whether the agency ‘examine[d] the relevant data and articulate[d]

a satisfactory explanation for its action,’ while being careful

‘not to substitute [their own] judgment for that of the agency.’”

Christ the King Manor, Inc. v. Sec'y U.S. Dep't of Health and Human

Services, 730 F.3d 291, 305 (3d Cir. 2013) (quoting Motor Vehicle

Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983)). “An agency action may be arbitrary and

capricious ‘if the agency has relied on factors which Congress has

not intended it to consider, entirely failed to consider an

important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or

                                   14
is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise.’” Christ the King Manor,

Inc., 730 F.3d at 305 (quoting State Farm, 463 U.S. at 43.)

      According to BOP Program Statement 4500.11, §14.2:

            The Bureau’s authority to operate TRULINCS is
            found in 18 U.S.C. 4042, which authorizes the
            Bureau to provide for the safekeeping, care,
            and subsistence of Federal prisoners. Pursuant
            to that authority, the CEO prohibits or
            discontinues its operation, or individual
            inmate's   participation,   whenever   it   is
            determined to jeopardize the safety, security,
            or orderly operation of the correctional
            facility, or the protection of the public and
            staff.

      The   BOP’s     operation   of   TRULINCS       does   not   conflict   with

Congressional intent that the BOP provide the safekeeping, care

and subsistence of federal prisoners. See Solan v. Zickefoose, 530

F. App'x 109, 111–12 (3d Cir. 2013) (finding Program Statement

5265.13, the predecessor to the more restrictive Program Statement

4500.11, “entirely consistent with § 4042.”)

      Plaintiff states that he is seeking acknowledgment that the

BOP gave him no rational reason for denying him use of TRULINCS.

The   warden   gave    the   following      reasons    for   denying   Plaintiff

participation in TRULINCS:

            This is in response to your Request for
            Administrative Remedy, dated March 7, 2016, in
            which you request access to the TRULINCS
            electronic messaging system. You allege your
            Unit Team improperly applied policy in denying
            you access as you do not represent any threat
            to the safe operation of the facility or

                                       15
             public safety. A review of your record reveals
             you are serving a 294 month aggregate sentence
             for Attempted Transportation of Minors with
             Intent to Engage in Criminal Sexual Activity,
             Attempt to Travel with Intent to Engage in
             Illicit Sexual Conduct, and Possession of
             Visual Depictions of Child Pornography.
             According to Program Statement, 4500.11 Trust
             Fund/Deposit Fund Manual, "Inmates whose
             offense, conduct, or other personal history
             indicates a propensity to offend through the
             use of e-mail or jeopardizes the safety,
             security,    orderly    operation    of    the
             correctional facility, or the protection of
             the public or staff, should be seriously
             considered for restriction." Further review of
             your current offense reveals you communicated
             via e-mail with an undercover ICE agent who
             was pretending to operate a website offering
             international travel with the explicit purpose
             of offering sex with minors. During the period
             of June 15, 2010 and July 23, 2010, you and
             the undercover officer exchanged numerous e-
             mails negotiating the terms of your trip to
             engage in sexual activity with an eight year
             old girl.

             Additionally, on May 17, 2004, you were
             convicted    of   Attempted    Gross    Sexual
             Imposition. Specifically, you were found to
             have used e-mail to correspond with a
             girlfriend in an attempt to coerce her into
             letting you engage in sex with her 10 year old
             sister.

(First Am. Compl., Attach A, ECF No. 10 at 33.)

     The warden gave reasons for excluding Plaintiff from TRULINCS

participation consistent with the goal of the program statement in

protecting    the   public   from   a    prisoner’s   potential   misuse   of

electronic mail. See Solan, 2013 WL 1007665, at *8 (upholding

decision to ban prisoner from using TRULINCS based on his computer


                                        16
expertise and prior disciplinary action for misuse of a BOP

computer). Therefore, the warden’s denial of Plaintiff’s request

for TRULINCS participation was not arbitrary and capricious under

APA review. Plaintiff failed to state an APA claim.

IV.   CONCLUSION

      For the reasons discussed above, Plaintiff fails to state a

claim under the Fifth Amendment equal protection guarantee, the

First Amendment right to freedom of speech and the Administrative

Procedures Act. Because amendment of the First Amended Complaint

is futile, the Court dismisses the First Amended Complaint with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42

U.S.C. § 1997e(c)(1), for failure to state a claim.



DATE: July 30, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                17
